ELLISON, J.
Plaintiffs are partners as real estate agents, and the defendants are, also. Plaintiffs claim that they had an agreement with defendants that if one firm found a purchaser for lands the other firm had for sale, they would divide commissions; and that under this agreement they furnished defendants a farm, which they had for sale, which defendants sold to a customer they had who desired that kind of premises. Defendants made the sale but denied the agreement to divide commissions. Plaintiffs thereupon brought this action, before a jus*140tice of the peace. On appeal to the circuit court they recovered judgment in a trial had without the aid of a jury.
Since the trial court found for plaintiffs, we must accept as the facts of the case all that the evidence in plaintiffs’ behalf tends to prove and all reasonable inferences which may be drawn therefrom.
It appears that the contract claimed by plaintiffs to .have been made, was originally entered into with the predecessor of the present defendants, under the partnership name of Allen & Brawner, the latter being a member of the present partnership; and undoubtedly there was evidence sufficient to sustain a finding that the contract was made. But before anything was done under the contract, the firm of Allen & Brawner was dissolved, by Brawner going into partnership with Bradford under the name of Bradford & Brawner, and it is the latter firm which is sued on the contract made with the former.
Plaintiffs claim that the present partners recognized the contract and put it into practical force by taking land from plaintiffs to sell to their customer. Defendants deny this. We think there is sufficient evidence that the new firm recognized the old contract and carried it out as though no change in the membership had occurred. The contract was originally made with Brawner, who remained with the new firm, and negotiations with plaintiffs were carried on by Bradford (the new member) as evidenced by telephone communication and other circumstances.
In view of the fact that the action was begun before a justice of the peace, we think the statement or petition is sufficient.
It is plain that defendants are disappointed in the result of the trial on the facts, but it is a mistake to say that there is no substantial evidence to uphold the finding made by the circuit court, and hence we affirm the judgment.
All concur.